IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-18-00270-CR

CRAIG HAWKINS,
                                                            Appellant
v.

THE STATE OF TEXAS,
                                                            Appellee


                           From the 249th District Court
                              Johnson County, Texas
                          Trial Court No. DC-F201800413


                                       ORDER


      Appellant’s brief was originally due on December 17, 2018. A first extension of

time of 60 days was granted, and appellant’s brief was due February 15, 2019. A second

extension of time of 31 days was granted, and appellant’s brief was due March 18, 2019.

Now, counsel for appellant has requested an additional 30 days which would make the

brief due on April 17, 2019. This most recent request has pushed the total days to file the

brief to 153 days to file a brief that the Rules of Appellate Procedure provide should be

filed in 30 days. We cannot, in good conscience, grant counsel five times the amount of
time allowed by the rules to file appellant’s brief where there is no suggestion in the

motion that this case is unusual in any way.

       Accordingly, Appellant’s Third Agreed Motion for Extension of Time to File

Appellant’s Brief is denied. Appellant’s brief is due April 15, 2019. If not filed by the

deadline set herein, the appeal will be abated for a hearing pursuant to Rule 38.8(b) of the

Texas Rules of Appellate Procedure.

                                          PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Motion denied
Order issued and filed March 27, 2019




Hawkins v. State                                                                      Page 2